           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

CHARLES E. ASKEW                                              PLAINTIFF

v.                       No. 4:19-cv-114-DPM-JTR

ROCK REGION METRO; CHARLES
FRAIZER; CHARLES JACKSON;
DONNA BOWERS; and WILSON VAUGH                            DEFENDANTS

                               ORDER
     The Court adopts Magistrate Judge Ray's unopposed partial
recommendation, NQ 50.   FED. R.   Crv. P. 72(b) (1983 addition to advisory
committee notes). A ruling on Defendants' motion to dismiss, NQ 29, is
deferred until Askew files a motion to amend and a proposed amended
complaint. Askew has until 19 September 2019 to file his papers.
     So Ordered.



                                   D.P. Marshalf Jr.
                                   United States District Judge
